 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Scenic Artists, Local 829, Brotherhood ofPainters and Allied Trades, AFL-CIO and SteveHorn, Inc. Case 2-CB-6625January 30, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn October 12, 1977, Administrative Law JudgeCharles W. Schneider issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, United ScenicArtists, Local 829, Brotherhood of Painters andAllied Trades, AFL-CIO, New York, New York, itsofficers, agents, and representatives, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASECHARLES W. SCHNEIDER, Administrative Law Judge: OnMarch 23, 1977, Linda Horn, president of Steve Horn, Inc.,herein called Horn, filed an unfair labor practice charge,and on April 8, 1977, an amended charge, against UnitedScenic Artists, Local 829, International Brotherhood ofPainters and Allied Trades, the Respondent, pursuant tothe National Labor Relations Act, 29 U.S.C. § 151, et seq.On April 12, 1977, the General Counsel of the Board, bythe Regional Director for Region 2, issued a complaint andnotice of hearing on the charge. Service of the charge, thecomplaint, and the notice of hearing were made on theRespondent.l On April 22, 1977, the Respondent filed ananswer denying the commission of unfair labor practices.Upon due notice, a hearing was held before me on May23, 1977, in New York, New York. Opportunity wasafforded to be heard, to introduce and to meet materialevidence, to present oral argument, and to file briefs.I In the meantime, another charge, 2-CP-574 was filed on March 28,1977, alleging a violation of Sec. 8(bX7Xc) by the Respondent, but this234 NLRB No. 91On June 6, 1977, the Respondent filed a motion tocorrect the transcript. No response having been received tothe motion, and it appearing appropriate, the motion isgranted except as to the requested correction on line 7,page 36, of the transcript, which I do not find. On June 13and 14, 1977, respectively, the General Counsel and theRespondent filed briefs, which have been considered.Upon consideration of the record, the briefs, and frommy observation of the demeanor of the witnesses, I makethe following:FINDINGS OF FACT1. JURISDICTION; LABOR ORGANIZATIONSteve Horn, Inc., a New York corporation with itsprincipal place of business at 415 East 54th Street, in thecity and State of New York, is engaged in the productionand distribution of filmed commercials for television andmotion pictures.During the past year, whicr period is representative of itsannual operations generally, the gross revenue of SteveHorn, Inc., for these film commercials was in excess of $1million, over $50,000 of which was for commercials filmedand produced for advertising agencies located outside theState of New York. Horn is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.Respondent Union is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. The FactsThe Respondent is engaged in the production anddistribution of film commercials for television and motionpictures. In addition to camera work, this production mayrequire the construction and decoration of a set by theRespondent, and the assembly of a wardrobe. Set construc-tion requires the services of an art director and scenicartists, among others. Wardrobe assembly is done by astylist, or costume designer. Art directors, scenic artists,and stylists are within the jurisdiction of the RespondentUnion.Horn regularly employs two stylists and one scenic artist,who are known as "staff" employees, and who are notmembers of the Respondent Union. When construction ofa set is required, Horn has traditionally hired a union setdirector, and, if needed, additional union stylists and unionscenic artists. Generally those individuals were supplied bythe Union, or hired directly by Horn with the Union'sapparent acquiescence. Horn made contributions to theRespondent's pension and welfare fund for such employ-ees, though there was no written agreement between Hornand the Respondent.Sometime in March 1975, on an occasion when Hornwas seeking extra help for the production of a commercial,Max Kerz, a representative of the Respondent, toldcharge was later withdrawn with the approval of the Regional Director onApril 11, 1977.562 UNITED SCENIC ARTISTS, LOCAL 829Lodewyck Farkas, Horn's production manager, in sub-stance, that the Respondent Union would not service Hornunless Horn signed an agreement with the Union. Farkasresponded that, in order to proceed with the productionunder way, he would sign an agreement for the one job,and under date of March 26, 1975, Farkas signed thefollowing document on behalf of Horn without consultingHorn's owners, who were out of the country. The docu-ment was also signed by Andrew Clores, business agent, onbehalf of the Respondent. The instrument contains notermination date.United Scenic Artists, Local 8291546 BroadwayNew York, N.Y. 10036PRODUCER Steve Horn, Inc.ADDRESS 415 E. 54 StreetNew York, N.Y.It is hereby agreed between the parties hereto thatthe Official Contract between United Scenic Artistsand Film Producers Association dated March 23, 1971to March 27, 1974 is binding upon the parties and theparties agree that all provisions of said agreement applyas if individually negotiated herein.The current rates are as follows:Aqs of A.s ofArt Dire tor 7/1/72 3/28/73unlimited hoursweekly35 hr. weYkDaily rate for7 hr. day$676.67 $717.27482.56 511.51120.95 128.21Artist (7 hr. day) 86.80Jou.rneynmn ScenicArtist (7 hr. day) 69.80Costtne Ds iqner(35 hr. week)(ostr. Fdic;vipay r(7 hr. lay)92.0173.99341.71 362.2194.32 99.98Checkoff. The Employers agree that they will deduct forand on account of a special dues assessment 2%of all gross daily or weekly wages.It is further understood and agreed that the contribu-tion to the United Scenic Artists Pension and WelfareFunds shall be 8% of all gross wages, and shall be paidweekly as provided in the aforementioned agreement.2 The Respondent presented no testimony. However, Farkas' testimonyis that within a year after the signing of the agreement, Andrew Clores,business agent of the Respondent. visited Horn's studio in connection withHorn's production of a commercial without the use of Respondent Unionpersonnel. On that occasion, Clores asserted that Farkas had signed aThe undersigned reaffirms and ratified [sic] each andevery provision of the said Contract except as modifiedherein and acknowledges that this letter and the wagesand Trust Fund contribution contained herein shall bewithout prejudice to any negotiations taking place. It isfurther agreed that any increases agreed upon duringsaid negotiations shall be binding as of the effectivedate resulting from said negotiations.Farkas' testimony is that he understood that the contractwas only for that job. The Respondent's position isapparently to the contrary.2Whatever Farkas' understanding, after the signing of thedocument of March 26, 1975, and at least up to February1977, Horn contributed to the Respondent's pension andwelfare funds the 8 percent of the gross wages of theRespondent's members hired by Horn, in accordance withthe March 26, 1975, document, and paid such personnelwages equal to or in excess of those specified therein.However, Horn did not at any time make such contribu-tions for Horn's permanent staff of stylists and artists, andat least two of those were paid less than the contract scale.Nor is there evidence that Horn at any time paid thespecial dues assessment of 2 percent specified in theagreement.Farkas' testimony is that he was never shown or given acopy of the contract between United Scenic Artists andFilm Producers Association referred to in the March 26,1975, agreement, and such contract is not in evidence, afact which is the subject of further discussion infra.On or about February 24, 1977, Joan Chaber, whoreplaced Farkas as Horn's production manager, had atelephone conversation with the Respondent's businessagent, Clores, in connection with a job then in productionfor United Air Lines, on which Horn was using some unionpersonnel. In that conversation, Clores stated that Hornwas not abiding by its contract and was hiring nonunionstylists. Chaber replied that she knew of no contract withthe Respondent. Clores then said that unless Horn signed acontract by 10 a.m., the next day, he would pull his men offthe job. Chaber told Clores that she would contact Horn'slawyer.On the following day, Horn's attorney, Alan Winick,telephoned Clores and asked Clores what the problem was.Clores replied that since Horn was taking the position thatit had no contract with the Union, Clores would not permitthe Respondent's people to work on the set unless Hornsigned a contract. Winick responded, in substance, thatHorn would sign a contract provided that Horn's threestaff people were admitted to membership in the Union orpermitted to continue working. Clores responded that thatwas "not the subject of discussion," that the membershipwould have to vote on admission into the Union, and thateither Horn would sign the contract or Clores would notpermit union personnel to continue to work on Horn's job.Later in the same day, February 25, the Respondentcommenced picketing Horn's premises with signs stating:contract with the Respondent, while Farkas insisted that he had signed anagreement only for the one job. On subsequent occasions, related hereinaf-ter, Clores also insisted to representatives of Horn that the Respondent hada contract with Horn.563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSteve Horn, Inc., unfair labor, working below stan-dards set forth by Local 829.About 2 days later, Attorney Winick telephoned Cloresand asked whether Clores had changed his position. Cloresreplied in the negative, adding that unless he got a signedcontract the strike and picketing would continue. Winickrepeated that Horn was prepared to sign the contract, butasked what Horn was to do with the staff people. Cloresreplied that they were not his concern, that they would notbe taken in as part of the contract, and that they couldapply for membership "like anybody else." In response toinquiry by Winick as to the possibilities of their beingaccepted by the Union, Clores indicated that the chancesof acceptance were remote.Winick and Clores met again several days later anddiscussed the situation. Clores asked Winick whether Hornwas prepared to sign. Winick asked that the three staffpeople "either be admitted to the Union or permitted towork." Clores replied, "I can make no agreements with youof any kind, you sign or the strike and the refusal [to work]continue."At the time of hearing the picketing was still continuing.B. Contentions and ConclusionsThe contentions and the facts present several anomalies.The complaint contains a number of allegations: (1) thaton or about September 23, 1976, Horn and the Respondenthave maintained a contract covering art direction, scenicdesigners, scenic artists, costume designers, and stylists,which contract (a) requires the employees to acquire andmaintain membership in good standing in the Respondentas a condition of employment, (b) provides for a wagecheckoff of union dues and initiation fees, and (c) requiresthat all unit work be performed exclusively by members ofthe Respondent. (2) The complaint further alleges thatsince on or about September 23, 1976, the Respondent hasrequired Horn not to employ Horn's permanent crew (thestaff) on certain jobs, but instead to employ members ofthe Respondent. (3) The complaint also alleges that on orabout February 25, 1977, and thereafter the Respondentpicketed Horn, and threatened to continue the picketing,unless Horn (a) entered into an agreement recognizing theRespondent as collective-bargaining representative of theunit employees, and (b) agreed to employ only theRespondent's members as unit employees. These acts arealleged to constitute violations of Sections 8(b)(1)(A) and8(b)(2) of the Act.The Respondent's answer denies the allegations of unfairlabor practices, but admits (1) that Horn and the Respon-dent are parties to a collective-bargaining agreement, and(2) that the Respondent has requested Horn to acknowl-edge its lawful obligations under the agreement and tocomply with it. In addition, the Respondent offers affirma-tive defenses, inter alia, to the effect that the provisions ofthe agreement are subject to the proviso of Section 10(b) of3 The transcript reads:JUDoE SCHNEIDER: And this is the contract, Mr. Berman, which yousay contains the arbitration clause which is the basis for your assertionin the answer?MR. BERMAN: That's correct.the Act, and that the matters complained of are subject toarbitration.It has been seen that the document signed by Farkas onbehalf of Horn and by Clores on behalf of the Respondentdated March 26, 1975, does not contain the complete termsof that agreement, since the provisions of the United ScenicArtists-Films Producers Association contract are not statedspecifically, but are incorporated by reference. However,that contract is not in evidence, nor, indeed, is there anyevidence that it was still effective at the time of signing theMarch 26, 1975, instrument, or in February 1977 at thetime the instant controversy arose.During the presentation of his case, the General Counselproduced what he represented to be that 1971-74 agree-ment, and asked the Respondent to stipulate it intoevidence. The Respondent refused. Accompanying collo-quy disclosed that the document contained an arbi'rationprovision which was the basis for the Respondent'saffirmative defense based on arbitration.3However, thedocument was not offered in evidence.At a later point in the hearing, the General Counselrequested a stipulation from the Respondent to the effectthat the 1971-74 agreement contained the following provi-sion:All work falling within the scope of the unit employeescovered by the contract, including scenic artists andstylists, be performed exclusively by members of Re-spondent.The Respondent declined to enter into such a stipulation,and the provision was not offered in evidence.The General Counsel concedes that nothing in thedocument of March 26, 1975, is violative of law. The firstallegation of the complaint, that alleging the maintenanceand enforcement of an unlawful contract, is therefore notsustained. This leaves the other two allegations of thecomplaint, and as to those the General Counsel maintainshe has established them.As evidence the General Counsel relies on the conversa-tions between Business Agent Clores and Attorney Winick,plus the picketing. Those, he contends in essence, establishthe Respondent's purpose to seek a closed shop, and thatClores' actions affectively required Horn to discharge itsstaff and sign a contract in order to avoid further picketing.The Respondent's position, in essence, is that thepicketing was merely to secure a contract, caused byHorn's disavowal of the contract, its breach of the wageprovisions, and its failure to pay the contractual wage scaleand the pension and welfare benefits respecting the staffemployees. Thus, the Respondent says, the picket signswere truthful, and the picketing protected because theRespondent believed the contract to have been breached(citing Building and Construction Trades Council of SantaBarbara County, 146 NLRB 1086, 1093 (1964)). Continu-ing, the Respondent contends that the picket signs weretruthful because Horn was paying the majority of its staffwithin the Union's jurisdiction less than the union scale,and was not making payments to the health and welfarefund on the wages of staff employees. Affirmatively, theRespondent contends, it had no obligation to accept or564 UNITED SCENIC ARTISTS, LOCAL 829sponsor Horn's staff for membership in the Union as acondition to Horn's signing a contract, or to give assurancethat the staff people would be permitted to continueworking.Plainly, the relationship between the parties was singular.Horn did not comply with the apparent requirement onthe face of the March 26, 1975, instrument, insofar as itrelated to the pay scale of staff employees and the makingof payments to the health and welfare fund on their wages,and there is no evidence that Horn complied with therequirement for a 2-percent special dues assessment.However, in the absence of the 1971-74 agreement, itcannot be said conclusively what the agreement of March26, 1975, was. The terms of the 1971-74 document maybear on-or even contradict-those stated in the March 26,1975, instrument. For all that appears to the contrary, the1971-74 agreement may exempt Horn's staff from theunion wage scale, payment of health and welfare benefitson their wages, or the requirement for a 2-percent specialdues assessment. No conclusion as to rights and obliga-tions of parties under an agreement can be drawn in theabsence of the complete terms of the agreement. Theburden of establishing the Respondent's affirmative de-fense that Horn violated the agreement of March 26, 1975,was on the Respondent. Having chosen to prevent therecord from disclosing the full terms of that agreement, itmust be held that the Respondent has not established itsaffirmative defense. Thus, it cannot be found that Horn didnot comply with the March 26, 1975, agreement, whateverit was.4In any event, it is inferred from the circumstances thatthe Respondent was aware, at all material times, of Horn'snonunion staff employees, knew that no contributions werebeing made on their behalf, and knew that they were beingpaid below union scale.5It is therefore concluded that the Respondent waived oracquiesced in Horn's employment practices vis-a-vis thestaff employees.Finally, the defense fails because there is no evidence,other than the self-serving and nonprobative declarationon the picket sign, as to the Respondent's purpose in thepicketing. It cannot be found that the picketing was inprotest of Horn's failure to abide by the March 1975agreement, despite Clores' statements, because the com-plete agreement establishing the extent of Horn's obliga-tions is not in evidence. The evidence produced by theGeneral Counsel required, as a minimum, persuasivetestimony or other probative evidence demonstrating thelegitimacy of the picketing; otherwise a conclusion isrequired that the Respondent had none.The General Counsel's credited evidence establishes,prima facie, either directly or by persuasive inference, thatthe Respondent's course of action, beginning in February1977, including the picketing, was directed to securing acontract from Horn recognizing the Respondent as exclu-sive bargaining representative of the staff employees,4 It may also be added that, as to the checkoff, there is no evidence thatthe employees authorized a checkoff, as required by Sec. 302(c)(4) of theAct. Hence Horn's failure to checkoff could not be a valid defense, even ifrequired by the agreement, and even if deliberate.I Thus, the Respondent contends that the picketing was in protest ofHorn's substandards, and it introduced evidence of the staff pay scale inamong others, requiring checkoff of dues assessments, andpayment of pension and welfare benefits, while the Re-spondent was effectively denying union membership to thestaff employees, as well as refusing a commitment to thecontinuance of their employment. That action, in myopinion, is violative of the statute, unless overcome by theRespondent's evidence. But the Respondent introduced notestimony as to the purpose of its conduct or the basis forits refusals. In the circumstances of the General Counsel'sprima facie case, a persuasive explanation is required toavoid an inference that the Respondent's purpose was torequire union membership as a condition of employment atHorn's, while refusing to sponsor the staff employees forsuch membership, or to consent to their continuance inemployment. That, in essence, is a demand for a closedunion and a closed shop. While Section 8(bXIXA) of theAct does not impair the right of a labor organization toprescribe its own rules with respect to the acquisition orretention of membership, it does not authorize a closedshop. Indeed, Section 8(bX2) of the Act, as interpreted,effectively prohibits conditioning employment on unionmembership, if such membership is not available toemployees. In these circumstances, it is found that theRespondent's entire course of conduct which began Febru-ary 24, 1977, was directed to securing a collective-bargain-ing contract requiring Horn to employ only union mem-bers, while denying union membership and employment tostaff employees. The picketing was in aid of that purpose,and hence was also unlawful.It is consequently inferred that the Respondent refusedto stipulate to the 1971-74 contract and its contents for thereason that the facts thereby adduced would be adverse tothe Respondent's claim. If it be assumed (from the absenceof evidence on the point) that the Respondent did not insiston the displacement of the staff employees under the 1971-74 agreement, which, according to the General Counsel'soffer, contained a clause requiring that all unit work "beperformed exclusively by members of Respondent," doesnot tend to establish that the Respondent's 1977 demandsmust be interpreted to the same effect. In the first place, the1971-74 contract not being in evidence, it cannot beinferred that the contract contained such a clause. Second,all the evidence is to the effect that the Respondent wouldnot sponsor the staff employees for union membership orauthorize their continued employment by Horn; thirdly,taking Clores' statements at face value, the Respondentpresumably changed its view in 1977 regarding Horn'semployment of nonunion staff employees.It is consequently found that, beginning on or aboutFebruary 24, 1977, and continuing to date, by the conductdetailed above, including the picketing, the Respondenthas sought to compel Horn to enter into a collective-bargaining agreement recognizing the Respondent as thecollective-bargaining representative of Horn's unit employ-ees, and agreeing to hire and employ only the Respondent'smembers as unit employees, while denying union member-support of that contention, as well as evidence of Horn's failure to makecontributions to the welfare fund on their behalf. It has been seen that,within a year after Farkas signed the March 1975 agreement, BusinessAgent Clores visited Horn's studio in connection with Horn's use ofnonunion personnel (fn. 2, supra). There is no assertion, evidence, orindication that the Respondent did not know of the arrangement.565 DECISIONS OF NATIONAL LABOR RELATIONS BOARDship and employment to Horn's staff employees. By suchconduct the Respondent violated Sections 8(bX)(IXA) and8(b)(2) of the Act.6Upon the foregoing findings and conclusions, and theentire record in the case, and pursuant to Section 10(c) ofthe Act, I issue the following recommended:ORDER7United Scenic Artists, Local 829, Brotherhood of Paint-ers and Allied Trades, AFL-CIO, its officers, agents, andrepresentatives, shall:1. Cease and desist from:(a) By picketing, threats, or by any other action, seekingto require, force, or compel Steve Horn, Inc., to enter into acollective-bargaining contract for any of Horn's employees(1) without proof that the Respondent represents a majori-ty of Horn's employees in the appropriate bargaining unitinvolved, or (2) that would (a) require membership in theRespondent as a condition of hiring, or (b) requiremembership in the Respondent as a condition of employ-ment unless authorized by Section 8(a)(3) and 8(bX2) ofthe Act.(b) Seeking to secure discrimination against employees inviolation of Section 8(b)(2) of the Act.(c) In any other manner restraining or coercing employ-ees in the exercise of rights guaranteed in Section 7 of theAct.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Withdraw the picket line at the premises of SteveHorn, Inc., and cease all picketing of Steve Horn, Inc.(b) Post at conspicuous places in the Respondent'sbusiness offices, meeting halls, and all places where noticesto employees are customarily posted copies of the attachednotice marked "Appendix."8Copies of said notice, onforms provided by the Regional Director for Region 2,after being signed by the Respondent's representative, shallbe posted by the Respondent immediately upon receiptthereof, and be maintained for 60 consecutive days6 Since all the acts found to constitute unfair labor practices occurredwithin 6 months of the filing of the charge, Sec. 10(b) of the Act is not a barto the complaint.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.I In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat said notices are not altered, defaced, or covered by anyother material.(c) Mail to the Regional Director for Region 2 sufficientsigned copies of the aforementioned notice for posting bySteve Horn, Inc., Horn willing, at places where notices toHorn's employees are customarily posted.(d) Notify the Regional Director for Region 2, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIXNoTIcE ToEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT seek by picketing, threats, or by anyother action, to require, force, or compel Steve Horn,Inc., or any other employer, to enter into a collective-bargaining contract for any of the Employer's employ-ees without proof that we represent a majority of suchemployees in the appropriate unit involved.WE WILL NOT seek by the same or similar methods torequire Horn or any other employer to sign a contractrequiring membership in our Union as a condition ofhiring.WE WILL NOT seek by the same or similar methods tohave Horn or any other employer sign agreements withus requiring membership in our Union as a condition ofemployment unless such contracts are authorized bySection 8(aX3) and Section 8(b)(2) of the NationalLabor Relations Act.WE WILL NOT seek to secure discrimination againstemployees in violation of Section 8(b)(2) of the Act.WE WILL NOT in any other manner restrain or coerceemployees in the exercise of rights guaranteed inSection 7 of the Act.WE WILL withdraw the picket line which we havemaintained at the premises of Steve Horn, Inc., andcease all picketing of Steve Horn, Inc.UNITED SCENIC ARTISTS,LOCAL 829, BROTHERHOODOF PAINTERS AND ALLIEDTRADES, AFL-CIO566